DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 11/17/2020, is acknowledged.
Claims 1-3, 5-7, 9, 13, 15-18, 20-21, 23-34 and 36-40 are pending in this action.  Claims 14 and 22 have been cancelled.  Claims 4, 8, 10-12, 19, 35 and 41 have been cancelled previously.  Claims 1, 3, 15-18, 20, 26, 30. 32, 34, 36, 38 have been amended.  Claims 36-40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-3, 5-7, 9, 13, 15-18, 20-21, 23-34 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 61/886,367, filed October 03, 2013.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-7, 9, 13, 15-18, 20-21, 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 recites the limitation “oral soluble fiber is maltodextrin” that is unclear, because the structural element (i.e., “fiber”) is defined as a compound (i.e., “maltodextrin”).  In the present case, it is not reasonably clear if the claim 1 requires the presence of fibers of maltodextrin OR fibers comprising maltodextrin in combination with other constitutes.  Similar is applied to the limitation “fiber is digestion resistant maltodextrin”, and to claims 3, 18, 21.  Clarification is required.  
Newly amended claim 1 recites the limitation “substantially free of cross-linkages between one or more sugar alcohols” that is unclear.  First, it is unclear what should be cross-linked if only one sugar alcohol is present.  Second, the term “substantially free” is unclear, because neither the claim 1 nor specification provides a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similar is applied to claim 3.  Clarification is required.  
Newly amended claim 1 further recites the term “a dense matrix domain” that is unclear, because neither the claim 1 nor specification provides the definition for the “dense matrix domain”, and one of ordinary skills in the art would not be reasonably apprised of the scope of the invention.  Similar is applied to claim 3.  Clarification is required.  
Claims 2, 5-7, 9, 13, 15-17, 20, 23-34 are rejected as being dependent on rejected independent claims 1 and 3 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 13, 15-18, 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al., US 2013/0118512 (hereinafter referred to as Jackson) in view of Gao et al., US 2010/0291245 (hereinafter referred to as Gao).
Jackson teaches dissolvable-chewable tobacco tablets (Para. 0009-0010, 0067-0070; Examples 3-6) that include aqueous-soluble components that interact with moisture in the oral cavity and enter into solution, thereby causing gradual consumption of the product, and said tobacco product is capable of lasting in the user's mouth for a given period of time until it completely dissolves, e.g., 1-60 minutes (Para. 0068).  Jackson teaches that said tobacco products (configured for insertion into the mouth of a user) can exhibit a different texture, have a different mouth-feel, exhibit a different chew characteristic, or have a different dissolution quality in the mouth (Para. 0004; Examples).  The preparation methods include combining tobacco material with carrier material and other additives for controlling the texture properties and dissolution rate (Para. 0007-0008, 0012 as applied to claims 1 and 3).  
Jackson teaches that one can use various forms of tobacco as well as various types of tobaccos, as well as nicotine comprising species, e.g.,  Nicotiana species obtained by genetic-modification (Para. 0013-0023 as applied to claims 1, 7).  Jackson teaches that pre-treated tobacco extracts, e.g., in order to isolate desired components of the tobacco material (Para. 0023); and also teaches that said tobacco materials can be in form of particulate, i.e., shredded, ground, granulated, powdered, etc. (Para. 0020-0022), e.g., in form of particles having a size of 50 microns or less (Para. 0020 as applied to claims 29-30).  
Jackson teaches that said dissolvable-chewable tobacco tablets may include: 
(i)  10-60 wt% of tobacco material (Para. 0024, 0026 as applied to claims 1, 9, 31); 
(ii)  0.5-50 wt% of soluble fiber (Para. 0038), e.g., a dietary fiber or maltodextrin/polysaccharide (Para. 0008; Table 1 as applied to claims 1-3 and 17-18); 
(iii)  5-40 wt% of sweetener (Para. 0008, 0041), e.g., sugar alcohols such as mannitol or sorbitol (Para. 0008, 0039 as applied to claims 1, 3, 23-24, 34); 
(iv) oils, e.g., 2-4% of partially hydrogenated soybean oil and/or olive oil, sesame oil, sunflower oil, mustard oil, etc. (Para. 0008, 0050 and references cited therein; Examples 3-5 as applied to claims 1, 3, 13); 
(v) a plasticizer/humectants, e.g., propylene glycol (Para. 0019, 0046 as applied to claims 15-16); 
(vi) antioxidants (Para. 0050 as applied to claim 25); and 
(vii) a colorant, e.g., titanium dioxide (Para. 0050 as applied to claims 32-33).  
Jackson teaches that said tablets (i) may have a moisture content of 5-20 wt% depending upon the specific form of the tobacco product (Para. 0065 as applied to claim 26);  (ii)  can be provided in any suitable predetermined shape or form (Para. 0070 as applied to claim 27); and (iii) may be a part of a sheet structure (Para. 0058) configured for subdivision into individual tablets (Para. 0061 as applied to claim 28).

    PNG
    media_image1.png
    109
    151
    media_image1.png
    Greyscale
Jackson does not specifically teach tablets comprising domains comprising oils or additives (Claims 1 and 3).  
Gao teaches soft, chewable and orally dissolvable products (element 10 shown on the right) comprising biopolymer-sugar based matrix and optional additives (element 14), and flavor beads (elements 12; Figs 1-3; Abstract).  To this point, Gao teaches that said products may include: 
(i)  1-35 wt % of such biopolymers as polysaccharides and/or mixture thereof (Claim 12, 24; Para. 0011, 0012); 
(ii)  2-60 wt% of such sugar alcohols as sorbitol, xylitol, lactitol, maltitol, etc. and/or mixture thereof in sugar based matrix (Claims 11, 24; Para. 0013-0015); 
(iii)  tobacco powder (i.e., various forms of tobacco and/or various types of tobaccos) as botanic additive in the matrix, wherein powder particles have at list one liners dimension less than 297 micron (Claim 4; Para.); 
(iv) 1-5 wt% of flavor beads (Claims 18) that include encapsulated flavorants, e.g., olive oil, sesame oil, sunflower oil, bergamot oil, lemon oil, etc. and/or other additives or botanicals, and wherein said beads are randomly or uniformly distributed throughout the based matrix (Para. 0070-0080); and 
(v)  up to 10 wt% of other additives, e.g., antioxidants, colorants, etc. (Para. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flavoring beads as taught by Gao preparing compositions/tablets taught by Jackson.  One would do so with expectation of beneficial results, because Gao teaches that using such beads allow controlling flavor delivery, evidence indicating such parameter is critical.  The prior art teaches formulations/tablets that are substantially the same as the tablets recited by the instant claims.  Cited prior art also teaches that the relative amounts of various components within the product may vary so as to provide the desired sensory and performance characteristics to the tobacco product, e.g., crisp/hard/soft/elastic chew tobacco product (e.g., Jackson - Para. 0010; 0052; Examples 1-6) identifying thereby said characteristics as result-effective variables.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Claims 1, 5-7, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al., US 2013/0118512 (hereinafter referred to as Jackson) in view of Gao et al., US 2010/0291245 (hereinafter referred to as Gao), and further in view of Duggins et al.,  US 2013/0206150 (cited in IDS; hereinafter referred to as Duggins), Strickland et al., US 2005/0244521 (cited in IDS; hereinafter referred to as Strickland).  
nicotine (Claims 5-7), and/or a digestion resistant soluble fiber (Claims 20 and 21).  
Duggins teaches a smokeless tobacco product providing controlled release of active agents, e.g., nicotine (Abstract; Para. 0028, 0029, 0082) that is dissolvable and chewable and may include pre-treated tobacco material (Claims 1-3; Para. 0005).  Duggins teaches that said products may include:  (a) up to 20% of maltodextrin (Para. 0040);  (b) up to 50% of mannitol and sorbitol (Para. 0061-0062);  (c) 10-15% of palm oil, palm kernel oil, soybean oil and/or mixture thereof (Para. 0071-0072);  (d) propylene glycol (here as a humectant; Para. 0033);  (e) antioxidants (Para. 0051);  (f) a colorant, e.g., titanium dioxide (Para. 0051);  (g) nicotine as an active agent (Para. 0044, 0082).  Duggins teaches the use of non-hydroscopic sugar alcohols capable of forming a glassy matrix (Para. 0069), and also teaches that said tobacco products can be provided in any suitable predetermined shape or form (Para. 0020, 0083, 0162); and the tablet may be a part of a sheet structure (Para. 0164, 0170).  
Strickland teaches tobacco compositions that may be in form of tabs, films, shaped parts, gels, consumable units, hollow shapes, and may also contain flavors, colors, and other additives and be orally disintegrable (Abstract).  Strickland teaches that said tobacco compositions may include oils, sorbitol/mannitol as a sweetener, propylene glycol as a plasticizer and soluble fibers as a filler (Para. 0004-0005 and 0028-0031).  Strickland teaches that one can use processed tobacco such as non-combustible tobacco that is orally consumed, e.g., smokeless tobacco (Para. 0014-0015, 0022-0025) that is distribute through the composition (Para. 0024).  Strickland teaches that said tobacco tablet may soluble fibers, specifically Fibersol™ that is digestion-resistant maltodextrin (Para. 0028; Fibersol-2 in Examples).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include compounds taught by Duggins and Strickland into the compositions/tablets taught by Jackson and Gao, because it is prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a new composition to be used for the very same purpose.  MPEP 2144.06.  In the present instance, cited prior art teaches tobacco products that are dissolved in the user mouth and/or may be chewable, and, further, Duggins teaches the compounds (e.g., nicotine) that allow modifying a delivery profile during the use (Para. 0004), whereas Strickland teaches the use of soluble fibers (e.g., Fibersol™) for controlling flexibility of the shaped tobacco products. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For 

Claims 1-3, 5-7, 9, 13, 15-18, 20-21, 23-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 14/505,814; (2) copending Application No. 14/505,965; and (3) copending Application No. 14/505,834. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:   A dissolvable-chewable tobacco tablets comprising a matrix/solid solution comprising (i) an oral-soluble fiber(s); (ii) a sugar alcohol(s), (iii) a tobacco fiber(s); and (iv) an additive(s)/oil(s) dispersed in said matrix/solid solution such that at least one additive is released from the tablet when the tablet is chewed or dissolved within an oral cavity.  This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US2009/0293889 (cited in IDS) - teaches a dissolvable tobacco tablet comprising less than 5% of moisture (Para. 0004, 0008, 0094). 

US 6,264,981 -  teaches oral dosage forms/tablets comprising a solid solution, i.e., the solid dosage forms for oral transmucosal delivery of pharmaceutical active substances (e.g., nicotine) that provide improved solubility in saliva and/or mucosal absorption without compromising stability of said solid dosage form during storage, and said dosage forms may include lactitol, sorbitol, mannitol, xylitol, maltodextrin, propylene glycol, colorants, sweetening agents, antioxidants, plasticizers.   
US 2007/0196396 - teaches controlled release dosage forms/tablets with improved bioavailability of active pharmaceutical ingredient that may include a solid solution of the active ingredient and solubilizer to increase the solubility of the active ingredient, e.g., may include cellulose fibers as swelling enhancer, hydrogenated oils, sorbitol, propylene glycol, maltodextrin.  
US 2005/0002996 - teaches the use of cellulose fibers in solid dosage forms/tablets comprising an active agent to stabilize and release the active agent, wherein said fibers (having a median particle size of 3-30 microns) can use in combination with sorbitol, mannitol, oils, propylene glycol, dyes, antioxidants and other additives.  

Response to Arguments
Applicant's arguments, filed 11/17/2020, have been fully considered, but they are moot in view of amendments to the claims.  New arguments and references have been added to the rejections of record to address newly introduced amendments and/or to clarify the position of the examiner.

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615